PEE CUEIAM.
On July 9, 1964, Zelma Lamb and Drew Lamb gave a note and mortgage for $60,000 to a trustee for the benefit of their son. Five days later the makers of the note suffered a not unexpected judgment in the sum of $1,740,000. In this proceeding by the trustee to foreclose the mortgage, the trial court held the note and mortgage to be void because in fraud of creditors. The trustee appeals.
The issues were primarily factual and the evidence tended to prove that the defendants Lamb executed the note and mortgage in an effort to put the property beyond the reach of their creditors.
Affirmed.